DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities: The claim ends without at period.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities: The phrase “surface geometry measures by the surgical visualization system” is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al (Kazuhiro Ueda, Toshiki Tanaka, Tao-Sheng Li, Nobuyuki Tanaka, Kimikazu Hamano, Quantitative computed tomography for the prediction of pulmonary function after lung cancer surgery: a simple method using simulation software, European Journal of Cardio-Thoracic Surgery, March 2009, Volume 35, Issue 3, Pages 414–418.).

Regarding claim 1,
Ueda discloses:
A surgical system for use in a surgical procedure, the surgical system comprising: 
a surgical visualization system (Ueda: Fig 1; Sections 2.2-2.3; CT Scan; 3D lung model; display); and 
a control circuit (Ueda: Title; Sections 1, 2.2, 4, Appendix A; executed simulation software), configured to: 
propose a portion of an organ to resect based on visualization data from the surgical visualization system, wherein resection of the portion is configured to yield an estimated capacity reduction of the organ (Ueda: Fig 1; Sections 2.2-2.3; CT Scan; 3D lung model; lung area evaluation; regions of interest (ROI) of lung areas; volume of selected lung portion; postoperative prediction FEV1 1PPO, CT); 
determine a first value of a non-visualization parameter of the organ prior to resection of the portion (Ueda: Fig 1; Section 2.3; preoperative FEV1); and 
determine a second value of the non-visualization parameter of the organ after resection of the portion (Ueda: Fig 1; Section 2.3; postoperative FEV1 1PPO,SEGMENT).

Regarding claim 2,
Ueda discloses:
The surgical system of Claim 1, wherein the non-visualization parameter comprises a peak lung volume measured by a ventilator (Ueda: Section 2.3; FEV; Introduction; Reference [2]).

Regarding claim 3,
Ueda discloses:
The surgical system of Claim 1, wherein the non-visualization parameter comprises PCO2 measured by a ventilator (Ueda: Section 2.3; FEV measurement; Introduction; Reference [2]).

Regarding claim 4,
Ueda discloses:
The surgical system of Claim 1, wherein the control circuit is further configured to corroborate the estimated capacity reduction based on the first value of the non-visualization parameter and the second value of the non-visualization parameter (Ueda: Section 2.3).

Regarding claim 5,
Ueda discloses:
The surgical system of Claim 4, wherein the estimated capacity reduction is equal to or less than a predetermined threshold (Ueda: Sections 2.2, 4).

Regarding claim 6,
Ueda discloses:
The surgical system of Claim 1, wherein the organ comprises a lung (Ueda: Fig 1; Sections 2.2-2.3).

Regarding claim 7,
Ueda discloses:
The surgical system of Claim 6, wherein the control circuit is further configured to detect an air leak in the lung after the resection of the portion (Ueda: Sections 2.3, 4; Reference [13]).

Regarding claim 8,
Ueda discloses:
The surgical system of Claim 7, wherein the air leak is detected using dynamic visualization data of the lung from the visualization system after the resection (Ueda: Sections 2.2-2.3, 4; Reference [13]).

Regarding claim 9,
Ueda discloses:
 A surgical system for use in a surgical procedure, the surgical system comprising: 
a surgical visualization system Ueda: Fig 1; Sections 2.2-2.3; CT Scan; 3D lung model; display); and 
a control circuit (Ueda: Title; Sections 1, 2.2, 4, Appendix A; executed simulation software), configured to: 
receive an input from a user indicative of a portion of an organ to resect (Ueda: Fig 1; Sections 2.2-2.3; CT Scan; 3D lung model; lung area evaluation; regions of interest (ROI) of lung areas); and 
estimate a capacity reduction of the organ from removing the portion based on visualization data from the surgical visualization system (Ueda: Fig 1; Sections 2.2-2.3; volume of selected lung portion; postoperative prediction FEV1 1PPO, CT).

Regarding claim 10,
Ueda discloses:
The surgical system of Claim 9, wherein the control circuit is further configured to determine a first value of a non-visualization parameter of the organ prior to resection of the portion (Ueda: Fig 1; Section 2.3; preoperative FEV1).

Regarding claim 11,
Ueda discloses:
The surgical system of Claim 10, wherein the control circuit is further configured to determine a second value of the non-visualization parameter of the organ after resection of the portion (Ueda: Fig 1; Section 2.3; postoperative FEV1 1PPO,SEGMENT).

Regarding claim 12,
Ueda discloses:
The surgical system of Claim 11, wherein the control circuit is further configured to corroborate the estimated capacity reduction of the organ based on the first value of the non- visualization parameter and the second value of the non-visualization parameter (Ueda: Section 2.3).

Regarding claim 13,
Ueda discloses:
The surgical system of Claim 12, wherein the non-visualization parameter comprises peak lung volume measured by a ventilator (Ueda: Section 2.3; FEV; Introduction; Reference [2]).

Regarding claim 14,
Ueda discloses:
The surgical system of Claim 12, wherein the non-visualization parameter comprises PCO2 measured by a ventilator (Ueda: Section 2.3; FEV; Introduction; Reference [2]).

Regarding claim 15,
Ueda discloses:
The surgical system of Claim 12, wherein the organ comprises a lung (Ueda: Fig 1; Sections 2.2-2.3).

Regarding claim 16,
Ueda discloses:
The surgical system of Claim 15, wherein the control circuit is further configured to detect an air leak in the lung after the resection using dynamic visualization data of the lung from the visualization system (Ueda: Sections 2.2-2.3, 4; Reference [13]).

Regarding claim 17,
Ueda discloses:
A surgical system for use in a surgical procedure, the surgical system comprising: 
a surgical visualization system (Ueda: Fig 1; Sections 2.2-2.3; CT Scan; 3D lung model; display); and 
a control circuit (Ueda: Title; Sections 1, 2.2, 4, Appendix A; executed simulation software), configured to: 
receive first visualization data from the surgical visualization system in a first state of an organ (Ueda: Fig 1; Sections 2.2-2.3; CT Scan; 3D lung model; lung area evaluation; regions of interest (ROI) of lung areas; volume of selected lung portion; postoperative prediction FEV1 1PPO, CT); 
determine a first value of a non-visualization parameter of the organ in the first state (Ueda: Fig 1; Section 2.3; preoperative FEV1); 
receive second visualization data from the surgical visualization system in a second state of the organ (Ueda: Fig 1; Sections 2.2-2.3; CT Scan; 3D lung model; lung area evaluation; regions of interest (ROI) of lung areas; volume of selected lung portion; postoperative prediction FEV1 1PPO, CT); 
determine a second value of the non-visualization parameter of the organ in the second state (Ueda: Fig 1; Section 2.3; postoperative FEV1 1PPO,SEGMENT); and 
detect a tissue abnormality based on the first visualization data, the second visualization data, the first value of a non-visualization parameter, and the second value of the non-visualization parameter (Ueda: Section 2).

Regarding claim 18,
Ueda discloses:
The surgical system of Claim 17, wherein the non-visualization parameter comprises lung pressure measured by a ventilator (Ueda: Section 2.3; FEV; Introduction; Reference [2]).

Regarding claim 19,
Ueda discloses:
The surgical system of Claim 17, wherein the non-visualization parameter comprises lung volume measured by a ventilator (Ueda: Section 2.3; FEV; Introduction; Reference [2]).

Regarding claim 20,
Ueda discloses:
The surgical system of Claim 17, wherein the first visualization data and the second visualization data comprises surface geometry measures by the surgical visualization system (Ueda: Fig 1; Sections 2.2-2.3).

Regarding claim 21,
Ueda discloses:
The surgical system of Claim 17, wherein the organ comprises a lung, wherein the first state comprises the lung in an inflated state, and wherein the second state comprises the lung in a deflated state (Ueda: Fig 1; Sections 2.2-2.3; FEV).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488